       Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 1 of 11 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

GOLDEN GLOW TANNING SALON, INC.                                                         PLAINTIFF


VERSUS                                                                     1:20cv103-GHD-DAS
                                                                CAUSE NO. ____________________


CITY OF COLUMBUS, MISSISSIPPI                                                         DEFENDANT

                                                                           JURY TRIAL DEMANDED


                                                COMPLAINT


        This is an action to recover damages against the City of Columbus, Mississippi for a violation

of United States Constitution Amendments Four, Five, and Fourteen, and for a violation of the

Mississippi Constitution, § 17. The following facts support this action:

                                                        1.

        Plaintiff GOLDEN GLOW TANNING SALON, INC. is a Mississippi corporation, which

is in the business of providing artificial tanning services.

                                                        2.

        Defendant CITY OF COLUMBUS, MISSISSIPPI (hereinafter “Defendant City” or “City”)

is a political subdivision of the State of Mississippi. Defendant City may be served with process

through its mayor, Robert E. Smith, Sr., 523 Main Street, Columbus, Mississippi 39701. Defendant

City operated jointly with the Governor of Mississippi and aided and abetted the Governor of

Mississippi to promulgate and enforce policies which violated Plaintiff’s constitutional rights.   At

all relevant times, Defendant acted under color of state law.
       Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 2 of 11 PageID #: 2




                                                   3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331, and civil rights

jurisdiction under 28 U.S.C. § 1343, to redress claims authorized by 42 U.S.C. § 1983, and arising

under United States Constitution Amendments Four, Five and, Fourteen and Miss. Const., § 17.

This Court has supplemental jurisdiction over Plaintiff’s state law claim for a violation of Miss.

Cont., § 17.

                                                   4.

        Beginning in January 2020, or earlier, many citizens of the United States, especially citizens

of the State of New York, became ill with a disease known as Covid-19, a virus which the World

Health Organization classified as a pandemic on March 11, 2020. On March 16, 2020, with an

update of April 17, 2020, the United States Department of Homeland Security (“DHS”) issued an

advisory list of “essential occupations,” a list designed to advise state and local authorities on

occupations which the DHS considered to be “essential.” This list does not advise or encourage any

state or local authority to close any business.

                                                   5.

        In response to the spread of Covid- 19, most, but not all, states of the United States, led by

the State of New York, issued Executive Orders, which had the goal of controlling the spread of

Covid-19 so as not to overrun hospitals and medical care providers. The states used the DHS list

to designate certain occupations as “essential.”

                                                   6.

        Consistent with the national trend, the Governor of Mississippi, on March 24, 2020, issued

Executive Order No. 1463, which listed some businesses as essential. Executive Order No. 1463,


                                                   2
       Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 3 of 11 PageID #: 3




dated March 24, 2020, attached hereto as Exhibit “A.” The “essential” businesses included not only

businesses listed by the DHS as essential, but also added businesses with strong lobbyists, such as

“automobile sales” and “legal services.”

                                                   7.

        On April 1, 2020, the Governor of Mississippi issued Executive Order No. 1466, which

specified certain businesses as not “essential” businesses, but stated that the term “essential

healthcare” was to be construed broadly. The Governor’s Executive Order No. 1466 provided, in

part: “Essential Healthcare Operations . . . does not include fitness and exercise gyms, dance studios,

clubs, tattoo parlors, spas, salons, barbers shops, and other similar personal care and grooming

facilities.” Notably, the Governor’s Executive Order No. 1466 does not specifically address tanning

salons. See Executive Order No. 1466, dated April 1, 2020, at ¶ 1(e)(I), attached hereto as Exhibit

“B,”

                                                   8.

        On April 24, 2020, the Governor of Mississippi issued Executive Order No. 1477, which

provides in paragraph (I)(h)(ix): “Fitness and exercise gyms, dance studios, clubs, tattoo parlors,

spas, salons, barber shops, and all other personal care and personal grooming facilities shall remain

closed. . . .” See Executive Order No. 1477, dated April 24, 2020, attached hereto as Exhibit “C.”

Again, the Governor’s Executive Order does not address tanning businesses.            The Governor of

Mississippi, like the governors of most other states, changed the DHS’s regulation from a regulation

encouraging the operation of businesses, a regulation which closed “nonessential” businesses.




                                                   3
      Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 4 of 11 PageID #: 4




                                                 9.

       The Governor of Mississippi and the State of Mississippi are immune from suit for damages

in federal court under the Eleventh Amendment.

                                                 10.

       The Governor did not dispatch any State police force, State highway patrol, or any other state

enforcement official into Lowndes County, Mississippi to enforce the Governor’s business-closing

orders, even if the order were intended to close tanning businesses. Instead, the Governor relied

upon enforcement by local governments.

                                                 11.

       On March 21, 2020, Defendant City enacted an Ordinance which provided that a few

businesses were ordered to be closed. Specifically, Section 2 of the Ordinance dated March 21,

2020, provides:

       Because of the likelihood of close person-to-person contact, which increases
       dramatically the likelihood of the spread of infectious disease, effective at 5:00 p.m.
       on March 21, 2020, and continuing until further action of the Mayor and Council of
       the City of Columbus, all bars, nightclubs, meetings of fraternal and civic
       organizations, child care facilities, bowling alleys, recreational facilities, skating
       rinks, tattoo parlors, gyms, barbershops, hair/beauty and nail and tanning salons,
       spas, convention centers, community centers, and parks shall be closed for business.
       This Section also applies to municipally owned convention spaces, community
       centers and parks and persons who have rented municipally owned facilities shall be
       entitled to a full refund of any rental sums and deposits paid.

A Resolution of the Mayor and City Council of the City of Columbus, Mississippi, Declaring a Civil
Emergency, and for the Control of Contagious and Infectious Diseases, and Related Purposes, dated
March 21, 2020, attached hereto as Exhibit “D.”

                                                 12.

       Some of the above statements in Section 2 of Defendant City’s Ordinance is without factual



                                                 4
         Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 5 of 11 PageID #: 5




basis when applied to the tanning business. A tanning business does not to “increase[] dramatically

the likelihood of the spread of infectious disease.” There is no increased “likelihood of close person-

to-person contact” with respect to tanning businesses.          To the contrary, there is a diminished

unlikelihood of any person-to-person contact because each customer tans in an individual tanning

booth.

                                                    13.

          Defendant City entered an amendment of March 21, 2020 Ordinance to provide for a fine of

$1,000.00 and imprisonment not exceeding ninety (90) days for a violation fo the Ordinance. See

Ordinance Amending Chapter 1, Code of Ordinances of the City of Columbus, Mississippi - General

Provisions, is attached hereto as Exhibit “E.”

                                                    14.

          The effect of the Ordinance of Defendant City is to take and seize Plaintiff’s tanning

business, and to provide criminal penalties if Plaintiff’s business be opened.

                                                    15.

          By Executive Order No. 1480, Friday, dated May 8, 2020, the Governor of Mississippi

allowed “personal care and personal grooming facilities. . . .” to reopen subject to detailed

regulations. See Executive Order No. 1480, attached hereto as Exhibit “F.”

                                                    16.

          On Saturday, May 9, 2020, Defendant City allowed businesses previously labeled

“nonessential,” including Plaintiff’s tanning business, to be reopened subject to intensive regulation.

See The Dispatch article entitled Columbus barbershops, salons and gyms can reopen Monday with

restrictions, attached hereto as Exhibit “G.”


                                                     5
      Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 6 of 11 PageID #: 6




                                                    17.

        The passage of a City ordinance providing for a fine and imprisonment for Plaintiff if it

opened its tanning business operates as a “taking” of Plaintiff’s property for public use without

paying just compensation. Plaintiff has suffered a permanent loss of property in the form of income

in the amount that would have earned had Defendant City not caused the closing of its business.

Plaintiff will suffer a future loss of income because the City’s action creates the false perception in

the public that the tanning business is an unusually dangerous business, since that it is one of the few

businesses which was closed for reasons of public safety. Further, because Covid-19 is a danger that

will always be with us, Defendant City may again close Plaintiff’s business, even though it allowed

the business to reopen effective May 11, 2020.

                                                    18.

        The Fifth Amendment of the United States Constitution provides, in part: “[N]or shall private

property be taken for public use, without just compensation.” The Mississippi Constitution provides:

“Private property shall not be taken or damaged for public use, except on due compensation being

first made to the owner or owners thereof. . . .”

                                                    19.

        Neither United States Constitution Amendment Five, nor Miss. Const., § 17, provides for

any exception to the obligation of governments to pay just compensation when property (money and

an ongoing business) is taken for public use, even if there be a pandemic, or any other emergency.

                                                    20.

        Nevertheless, in a judicial modification of the text of the United States Constitution, there

are precedents which have permitted the taking of property without payment of just compensation.


                                                    6
       Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 7 of 11 PageID #: 7




Some courts have recognized a “doctrine of necessity,” under which compensation need not be paid

if property is taken when there was an “imminent danger and an emergency giving rise to actual

necessity.”

                                                    21.

        There is no “imminent danger and actual emergency giving rise to actual necessity” by

operating a tanning business, and the taking of Plaintiff’s property by closing his business is not an

actual necessity. There is no actual necessity, since:

        A.      Municipalities throughout the State have allowed tanning bed businesses to
                operate during the pandemic;

        B.      Tanning beds involve less extensive human contact than do many other
                businesses, which Defendant City has never closed;

        C.      The President of the United States has stated that heat and ultraviolet rays kill
                the virus;

        D.      Plaintiff always sanitizes its beds with a special tanning bed sanitizer that
                states on the label that it kills coronavirus;

        E.      Plaintiff has many customers who use the tanning beds for medical
                conditions, including eczema, psoriasis, arthritis, and similar skin conditions;

        F.      It is generally known that some dermatologists prescribe tanning beds for
                treatment of various skin conditions. Further, some scientists believe
                Vitamin D diminishes the effects of a virus. See Internet Articles, attached
                hereto as collective Exhibit “H”;

        G.      Plaintiff can easily comply with any governmental safety guidelines
                applicable to businesses which are allowed to stay open; and

        H.      The Governor of the State of Mississippi in a Facebook posting, attached
                hereto as Exhibit “I,” states that he believes that “there is no such thing as a
                non-essential business.”




                                                     7
      Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 8 of 11 PageID #: 8




                                                   22.

        In short, assuming that there is a doctrine of “actual necessity,” which would excuse the

payment of just compensation, there was no “actual necessity” to close a tanning bed business.

                         (Taking of Property Without Just Compensation)

                                                   23.

        The closing of Plaintiff’s tanning bed business constitutes a taking and damaging of

Plaintiff’s property (money and an active business) and, therefore, violates United States

Constitution Amendments Five and Fourteen, and Miss. Const., § 17.

                                          (Equal Protection)

                                                   24.

        The closing of Plaintiff’s business violates the equal protection clause of the Fourteenth

Amendment.      Because tanning beds pose less of a threat of spreading Covid-19 than most

businesses, closing tanning bed businesses based on a fear they spread Covid-19 is not rational.

Furthermore, because the right to earn a living is a fundamental “property” and “liberty right” under

United States Constitution Amendment Fourteen, Defendant City is required to show a “compelling

state interest” in selecting Plaintiff’s tanning business for closure, while allowing favored businesses

to operate.    The Ordinance’s direction to close Plaintiff’s tanning business was not “narrowly

tailored” to serve any compelling state interest, as is required when the fundamental right to operate

one’s own business and earn a livelihood is at stake.

                                                   25.

        Defendant City can show neither a compelling state interest, nor even a rational state interest

in closing Plaintiff’s business.   Defendant City’s Ordinance is irrationally directed to tanning bed


                                                    8
      Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 9 of 11 PageID #: 9




businesses, which is a business which minimizes person-to-person contact.     See Affidavit of Dr.

Mike Berry, Exhibit “J.”

                                      (Unreasonable Seizure)

                                                26.

        Ordering the closing of a tanning bed business violates the requirement of United States

Constitution Amendments Four and Fourteen, that the seizure of property be “reasonable.” To order

the closing of tanning bed businesses, where there is minimal personal contact, but to allow the

operation of other businesses where there is much personal contact, demonstrates that the Ordinance

closing tanning bed businesses are not “reasonable,” as required by the Fourth and Fourteenth

Amendments of the United States Constitution.

                                     (Procedural Due Process)

                                                27.

        Defendant City’s Ordinance of March 21, 2020, closing Plaintiff’s tanning bed business,

violates Plaintiff’s procedural due process rights guaranteed by the Fourteenth Amendment of the

United States Constitution, since:

        A.      Plaintiff was never given notice of hearing or hearing in order to challenge
                the determination that the tanning bed business “increased dramatically the
                spread of infectious disease,” or to challenge the determination that the
                tanning bed business has a “likelihood of close person-to-person contact”;
                and

        B.      Defendant City’s Ordinance of March 21, 2020, does not define the terms
                “essential” and “nonessential.” There are no objective standards for
                determining which businesses are “essential.” A city violates due process
                when it takes property under law “which is so standardless that it invites
                arbitrary enforcement.”




                                                 9
     Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 10 of 11 PageID #: 10




                                      (Substantive Due Process)

                                                    28.

       Defendant City’s Ordinance is arbitrary because it was largely adopted by copying from

ordinances of other states and/or municipalities, without regard to whether local conditions

warranted the extreme measure of closing any business or whether closing tanning businesses would

diminish any risk of Covid-19.

                                                    29.

       Plaintiff has suffered lost income and loss of the value of Plaintiff’s business.

                                       REQUEST FOR RELIEF

       Plaintiff, therefore, requests actual damages in an amount to be determined by a jury, requests

an injunction enjoining Defendant City from again closing Plaintiff’s business in the future without

providing for just compensation and for notice and opportunity to be heard regarding whether the

business should be closed. Plaintiff requests an injunction holding that the portion of the March 21,

2020 Ordinance which closes Plaintiff’s business is unconstitutional both facially and as applied.

       Plaintiff also requests reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988.




                                                     10
Case: 1:20-cv-00103-GHD-DAS Doc #: 1 Filed: 05/20/20 11 of 11 PageID #: 11




  RESPECTFULLY SUBMITTED, this the 20th day of May, 2020.

                                  GOLDEN GLOW TANNING SALON, INC.,
                                  Plaintiff


                            By:   /s/ Jim Waide
                                  Jim Waide, MS Bar No. 6857
                                  waide@waidelaw.com
                                  WAIDE & ASSOCIATES, P.A.
                                  332 North Spring Street
                                  Tupelo, MS 38804-3955
                                  Post Office Box 1357
                                  Tupelo, MS 38802-1357
                                  (662) 842-7324 / Telephone
                                  (662) 842-8056 / Facsimile

                                  ATTORNEY FOR PLAINTIFF




                                    11
